                                C a s e 1: 1 8- c v- 0 7 7 1 2- P A E        D o c u m e nt 1 5 1           Fil e d 0 3/ 1 3/ 2 0      P a g e 1 of 1




J A M E S E. J O H N S O N
C or p or ati o n C o u ns el
                                                                        T   HE   C   IT YOF   N   E W   Y   O RK                                          K A R E N B.
                                                                                                                                                        P h o n e: ( 2 1 2)
                                                                                                                                                                              S E L VI N
                                                                                                                                                                              3 5 6 -2 2 0 8
                                                                    L A W D EP A RT ME NT                                                                   F a x: ( 2 1 2)
                                                                                                                                                          ks el vi n @l a
                                                                                                                                                                              3 5 6 -2 0 1 9
                                                                                                                                                                              w. n y c. g o v
                                                                             100 C H U R C H S T R E E T
                                                                             N E W Y O R K, N Y 1 0 0 0 7

                                                                                                               M ar c h 1 3, 2 0 2 0

             VI A E C F
             H o n. P a ul A. E n g el m a y er
             U nit e d St at es Distri ct C o urt
             S o ut h er n Distri ct of N e w Y or k
             4 0 F ol e y S q u ar e, R o o m 1 3 0 5
             N e w Y or k, N e w Y or k 1 0 0 0 7

                                        R e:     Air b n b, I n c. v. T h e Cit y of N e w Y or k, 1 8 C V 7 7 1 2 ( P A E)
                                               H o m e A w a y. c o m, I n c. v. Cit y of N e w Y or k, 1 8 C V 7 7 4 2 ( P A E)

             Y o ur H o n or:

                                    O n b e h alf of D ef e n d a nt Cit y of N e w Y or k ( “ Cit y ”), Pl ai ntiff Air b n b, I n c.
             ( “ Air b n b ”), a n d Pl ai ntiff H o m e A w a y. c o m, I n c. ( “ H o m e A w a y ”), w e s u b mit t his j oi nt st at us l ett er
             p urs u a nt t o t h e C o urt’s or d er d at e d F e br u ar y 1 4, 2 0 2 0 i n t h e a b o v e - e ntitl e d c o ns oli d at e d a cti o ns.
             S i n c e t hes e a cti o n s wer e st a y e d o n F e br u ar y 1 4, 2 0 2 0, t h e p arti es h a v e b e e n e n g a g e d i n
             pr o d u cti v e s ettl e m e nt dis c ussi o ns, a n d j oi ntl y r e q u est t h at t h e c urr e nt st a y r e m ai n i n pl a c e i n
             or d er t o all o w t h es e dis c ussi o ns t o c o nti n u e . T h e p arti es w o ul d a gr e e t o m a k e a f urt h er j oi nt
             u p d at e t o t h e C o urt wit hi n 3 0 d a ys’ ti m e. T h a n k y o u f or y o ur att e nti o n t o t his m att er .

                                                                                                               R es p e ctf ull y s u b mitt e d,

                                                                            3/ 1 6/ 2 0 2 0                      /s/ K ar e n B. S el vi n
                                                                                                               K ar e n B. S el vi n
                                                                                                               C o u ns el f or Cit y of N e w Y or k
Gr a nt e d.
                                                                                                                 /s/ R o b ert a A. K a pl a n
S O O R D E R E D.
                                                                                                               R o b ert a A. K a pl a n
                                                                                                               C o u ns el f or Air b n b, I n c.
                        __________________________________
                              P A U L A. E N G E L M A Y E R                                                     /s/ Kristi n A. Li nsl e y
                              U nit e d St at es Distri ct J u d g e                                           Kristi n A. Li nsl e y
                                                                                                               C o u ns el f or H o m e A w a y. c o m , I n c.
